 

 

 

 

 

 

 

i USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK 1 ELECTRONICALLY
Str stc rato rotors tsrer eter sees eres sees x DOC #: FILED}

ARLENE WASHBURN D4 2 ETL EDO UAT?
: DATE FILED: __NOV 2 T2019)
Plaintiff, =.
-against- ORDER

MATCHMAKING INSTITUTE, INC. and LISA 19 Civ. 4421 (GBD)

CLAMPITT,
Defendants.

i

GEORGE B. DANIELS, United States District Judge:
Oral argument on Defendants’ motion to dismiss is adjourned from December 11, 2019 to

January 16, 2020 at 10:30 am.

Dated: New York, New York
November 21, 2019
SO ORDERED.

Una, 8, Pohud

ORG B. DANIELS
hited States District Judge
